Case 8:19-cv-02922-MSS-AEP Document 47 Filed 05/29/20 Page 1 of 3 PageID 522



                                UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF FLORIDA

                                         CASE NO. 8:19-CV-02922

BRIAN RUBY, individually and on behalf of
all those similarly situated,

          Plaintiff,

v.

UNITED SERVICES AUTOMOBILE
ASSOCIATION and CCC INFORMATION
SERVICES, INC.,
                                                          /
          Defendants.

     DEFENDANT UNITED SERVICES AUTOMOBILE ASSOCIATION’S NOTICE OF
                       SUPPLEMENTAL AUTHORITY

          Defendant United Services Automobile Association (“USAA”) respectfully submits this

Notice of Supplemental Authority, 1 hereby notifying the Court of the following:

      •   Philips v. Garrison Property & Casualty, et al., Case No. 2:19-cv-01727-JEO (N.D. Ala.
          May 12, 2020) (Chief Magistrate Judge John E. Ott), attached as Exhibit A.

    Respectfully submitted,

    /s/ Rodger L. Eckelberry
    Rodger L. Eckelberry (Ohio Bar # 0071207)
    Andrea C. Wiltrout (Ohio Bar # 0098288)
    Mathew G. Drocton (Ohio Bar #0093742)
    BAKER & HOSTETLER LLP
    200 Civic Center Drive, Suite 1200
    Columbus, Ohio 43215
    Telephone: 614-228-1541
    Facsimile: 614-462-2616
    Email: reckelberry@bakerlaw.com
    awiltrout@bakerlaw.com
    mdrocton@bakerlaw.com

    And

1
  As with USAA’s first Notice of Supplemental Authority (ECF No. 44), USAA is mindful that of the Court’s denial
of its request to file a reply and again does not seek to circumvent the Court’s ruling. However, USAA believes that
the Court would want to see another decision on an identical issue issued recently by a sister court.
Case 8:19-cv-02922-MSS-AEP Document 47 Filed 05/29/20 Page 2 of 3 PageID 523




 Jerry R. Linscott (Florida Bar # 148009)
 BAKER & HOSTETLER LLP
 200 S. Orange Ave. #2300
 Orlando, Florida 32801
 Telephone: 407-649-4024
 Facsimile: 407-841-0168
 Email: jlinscott@bakerlaw.com

 Attorneys for Defendant
 United Services Automobile Association




                                            2
4820-5771-8717.1
Case 8:19-cv-02922-MSS-AEP Document 47 Filed 05/29/20 Page 3 of 3 PageID 524



                                  CERTIFICATE OF SERVICE

         I hereby certify that on this 29th day of May, 2020, a true and correct copy of the foregoing

document was served by notification through the Court’s electronic filing system, or if an

individual is not registered with the Court’s filing system, though electronic mail upon the

following:

 Jonathan H. Waller (WAL073)                        Marguerite M. Sullivan
 2001 Park Place, Suite 900                         LATHAM & WATKINS, LLP
 Birmingham, AL 35203                               330 North Wabash Avenue, Ste. 2800
 Telephone: (205) 313-7330                          Chicago, IL 60611
 jwaller@waller-law.com                             Telephone: 312-876-7700
                                                    Fax: 312-993-9767
 John Allen Yanchunis, Sr.                          Email: marguerite.sullivan@lw.com
 MORGAN & MORGAN, P.A.
 201 N. Franklin Street, 7th Floor                  Joseph H. Varner, III
 Tampa, FL 33602                                    HOLLAND & KNIGHT, LLP
 Telephone: 813-275-5272                            100 N. Tampa St., Suite 4100
 Fax: 813-275-9295                                  Tampa, FL 33602
 Email: jyanchunis@forthepeople.com                 Telephone: 813-227-8500
                                                    Fax: 813-229-0134
 Jonathan Betten Cohen                              Email: joe.varner@hklaw.com
 MORGAN & MORGAN, P.A.
 201 N. Franklin Street, 7th Floor                  George Chipev
 Tampa, FL 33602                                    Jason Randall Burt
 Telephone: 813-223-5505                            LATHAM & WATKINS LLP
 Fax: 813-397-2315                                  555 Eleventh Street NW, Suite 1000
 Email: jcohen@forthepeople.com                     Washington, DC 20004
                                                    Telephone: 202-637-2200
 Attorneys for Plaintiff                            Fax: 202-637-2201
                                                    Email: george.chipev@lw.com
                                                           jason.burt@lw.com

                                                    Attorneys for Defendant
                                                    CCC Information Services, Inc.


                                                   /s/ Rodger L. Eckelberry
                                                   BAKER & HOSTETLER LLP

                                                   Attorney for Defendant
                                                   United Services Automobile Association



4820-5771-8717.1
